Title: From Thomas Jefferson to Peter Carr, 25 October 1801
From: Jefferson, Thomas
To: Carr, Peter


Dear Sir
Washington Oct. 25. 1801.
I promised you one of the inclosed volumes, and one also for mr Peter Johnston for whom you requested the perusal of my Parliamentary Commonplace. the inclosed contains every thing useful from that, debarrassed of it’s rubbish.—we have recieved the first Consul’s ratification of our Convention. it is with a ‘bien entendu toujours that the objects of the article suppressed are abandoned by both parties.’ as this abandonment of indemnifications for our spoliated merchants was the work of a federal majority in the Senate, I shall leave to them to accept the ratification before I proclaim it. in the mean time we shall go on [with] the execution of it.—Govr. Sargeant has published a pamphlet on my refusal to re-appoint him in which he makes speeches for us both at a supposed interview which are entirely fabricated. we had an interview, but as his nonappointment had been decided by an unanimous vote in our cabinet & without a moment’s hesitation by any one, I took care to say not a word that could be avoided, nor a word that could give him a probable expectation of reappointment. knowing that I have never gone into the newspapers he tells his lie boldly in order to patch up a broken reputation.—the elections whether general or particular shew every where a wonderful progression in the republican spirit. if we are permitted to go on as gradually in the removals called for by the republicans as not to shock and revolt our well meaning citizens who are coming over to us in a steady […] we shall compleatly consolidate the nation in a short time; excepting always the Royalists & Priests.—I will pray you when on the assembly to […] me from time to time information of their proceedings. my affectionate respects to mrs Carr & sincere wishes for health & happiness to yourself.
